 

Exhibit 10.9

 

No:

 

Employment Contract

(For personnel employed for a fixed term, an unfixed term, or a specific task
only)

 

Party A: Shenyang Bangtong Logistics Limited

 

Party B: Hao Xianyi

 

Date: 1st Jan. 2018

 

Drafted by Shenyang Human Resource and Social Insurance Bureau

 

   

 

 

Instructions

 

1. Both parties should carefully read the contents of this contract before
signing. Details of both parties should be truthfully filled out. Once this
contract is signed, it has legal effect and both parties must strictly adhere to
its terms and provisions.

 

2. When signing an employment contract, Party A shall affix its official seal;
Both Party A’s legal representative (responsible person) or agent and Party B
shall sign or affix their seals, and others shall not sign on their behalf.

 

3. When the employer and the employee sign this as an employment contract, any
content negotiated and agreed upon between the two parties shall be documented
in the corresponding space.

 

4. The terms to be added by negotiation between the parties shall be stated in
Article 32 of this contract.

 

5. If other contents agreed by the parties or changes to this contract cannot be
filled out in this contract, additional paper may be attached.

 

6. This contract should be filled in with a pen or a signature pen. The writing
should be clear, the text concise and accurate. No alteration allowed.

 

7. This contract shall be made in triplicate. Party A and Party B shall each
hold one copy and the other copy be stored in Party B’s file, and Party B’s copy
shall not be kept by Party A on its behalf.

 

8. In order to prevent forgery, modification or page change of this contract,
the employer shall affix the official seal or special seal at the seam of this
contract at the time of signing.

 

9. The text of this contract has been in use since March 1, 2014.

 

According to the “Labor Law of the People’s Republic of China”, the “Labor
Contract Law of the People’s Republic of China” and relevant laws and
regulations, both parties shall sign this contract on an equal, voluntary and
consensus basis, and abide by the terms listed in this contract.

 

Chapter I Basic Conditions of the Parties

 

Article 1

 

Party A: Shenyang Bangtong Logistics Limited

Legal representative (main person in charge) or entrusted agent: Zhao Ming

Registered Address: ***

Business address: same as the registered address

 

Article 2

 

Party B: Hao Xianyi

Gender: Male

Household registration type (non-agriculture, agriculture)

Resident ID number: ***

Contact number (fixed):

Or other valid ID name ID number:

Working for Party A since:

Registered Permanent Home Address: ***.

 



Chapter II Validity Period of this Contract

 

Article 3

 

The validity period of this contract, as agreed by both parties after
consultation, shall adopt the 1st method documented below:

 

1. Fixed Term: From 1st Jan. 2018 to 31st Dec. 2019. During this term, the
probation period starts from ___________ to ____________.

 



   

 

 



2. Unfixed Term: Since ___________. The probation period starts from ___________
to ____________.

 

3. For a specific task only: from ___________ to ___________.

 

Chapter III Work content and work location

 

Article 4

 

According to its human resource needs, Party A hires Party B as ____CEO____. The
place of work shall be ***.

 

The two parties may sign an extra agreement to stipulate the specific duties and
requirements of the position.

 

Article 5 Party B shall conscientiously perform its duties in accordance with
the work contents and requirements by Party A, complete the tasks on time, and
abide by the rules and regulations formulated by Party A according to law.

 

Chapter IV Working Hours and Rest Vacations

 

Article 6

 

Party A shall arrange for Party B to implement the 1st of the following working
hours systems.

 

(1) Standard working hours: Party B shall work no more than eight hours a day,
with an average of no more than forty hours per week.

 

(2) Comprehensive calculation of working hours: The average daily and average
weekly working hours should not exceed the time regulated by law.

 

(3) Unscheduled work system: On the basis of ensuring the health of employees
and fully appreciating the opinions of employees, Party A shall adopt
appropriate methods such as centralized work, concentrated rest, rotate days
off, leave/ time off in lieu, flexible working hours, etc. to ensure the
employees’ right to rest and vacation and the completion of production and work.

 

The implementation of comprehensive calculation of working hours or irregular
work system shall be implemented after Party A reports to the labor security
administrative department for approval.

 

Article 7

 

Party A shall guarantee Party B’s right to rest and leave according to law.
According to applicable laws, Party B shall enjoy public holidays, family
visits, marital leaves and funeral leaves, family planning, and paid annual
leave.

 

Article 8

 

Party A shall strictly enforce the labor quota standards and shall not force
Party B to work overtime directly or indirectly. Working hours can only be
extended after consultation with the trade union and Party B, generally for no
more than one hour per day, should there be such needs of production and
operation. If it is absolutely necessary to extend the working time for special
reasons, under the condition of ensuring the health of Party B, the working
hours may be extended for no more than three hours per day and no more than
thirty-six hours per month.

 

   

 

 

Chapter V Labor Remuneration

 

Article 9

 

Party A shall determine its salary distribution system in accordance with the
law and its characteristics in production, operation, and profiting ability.
Party B’s wage level shall be determined according to Party A’s wage
distribution system, Party B’s labor skills, labor intensity, labor conditions,
labor contribution, etc., and the principle of equal pay for equal work.

 

Article 10

 

Party A shall pay wages to Party B according to the 1st of the following
methods.

 

1. Timed wages. Party B’s salary level is 5,000 Yuan / month, and performance
pay (bonus) is determined according to Party B’s actual contribution.

 

2. Piece-rate wages. Party B’s labor quota is _______ , and the unit price is
_______.

 

3. The wage distribution system formulated by Party A according to law. Party
B’s salary standard is ______Yuan/month.

 

Party B’s salary during the probationary period is _____________.

 

Article 11

 

Party A shall pay Party B’s wages in full in cash or by transfer before the 5th
of each month. In case of holidays or rest days, payment should be made in
advance to the nearest working day.

 

Party A shall record in writing the time of paying Party B’s salaries, amount,
working days, signatures, etc., and provide Party B with salary lists.

 

Article 12

 

If Party A arranges extra working hours for Party B or assign work on rest days
or public holidays to Party B, Party B shall receive overtime payment and time
off in lieu in accordance with relevant state regulations.

 

Article 13

 

If Party A defaults or fails to pay labor remuneration in full, Party B may
apply to the local people’s court for a payment order.

 

Chapter VI Social Insurance and Benefits

 

Article 14

 

Both Party A and Party B must participate in social insurance in accordance with
the laws, regulations and policies of the state, provinces and municipalities
concerning social insurance, and pay various social insurance fees according to
law. Among them, Party A is responsible for the withholding and payment of the
part payable by Party B.

 

   

 

 

Article 15

 

During the contract period, payments receivable by Party B on leaves, sickness
or non-work-related injuries, occupational diseases or work-related injuries,
giving births, passing away, etc., as well as during the treatment of medical
conditions, pregnancy, childbirth and lactation periods should be paid by Party
A in accordance with relevant laws and regulations.

 

Article 16

 

Party A shall provide Party B with other following insurance and benefits: None.

 

Chapter VII Labor Protection, Labor Conditions and Occupational Hazards
Protection

 

Article 17

 

Party A shall establish and improve operational procedures, work practices,
labor safety and occupation, occupational hazard protection systems, and conduct
necessary training for Party B. Party B shall strictly abide by the various
system norms and operating procedures while working.

 

Article 18

 

Party A shall provide Party B with labor safety and sanitation conditions and
necessary labor protection articles in accordance with state regulations. If
Party B is arranged to engage in occupational hazards, Party A shall conduct
regular health checks for Party B.

 

Article 19

 

Party A shall perform the obligation of truthful notification to Party B for
positions that may cause occupational disease hazards, and conduct Party A’s
labor safety and health education to prevent accidents and reduce occupational
hazards.

 

Article 20

 

If Party A violates the rules, orders, or forcibly engages in risky operations
and endangers the personal safety of Party B, Party B has the right to refuse.
Party B has the right to criticize, report and sue the employer for labor
conditions that endanger life safety and physical health.

 

   

 

 

Chapter VIII Performance and Change of Employment Contract

 

Article 21 Both Party A and Party B shall enjoy their respective rights and
perform their respective duties in full compliance with their respective
obligations, in accordance with the provisions of this contract and in
accordance with the law.

 

Article 22 Party A’s change of name, legal representative, principal responsible
person or investor shall not affect the performance of this contract.

 

Article 23 If Party A merges or divides, the contract shall continue to be valid
and shall continue to be performed by the unit that inherits the rights and
obligations of Party A.

 

Article 24 After the agreement between the two parties, the contents agreed in
this contract may be changed and determined in writing.

 

Chapter IX Dissolution and Termination of this Employment Contract

 

Article 25 The dissolution and termination of this contract by both Party A and
Party B shall be carried out in accordance with the provisions of the Employment
Contract Law.

 

Article 26 If both Party A and Party B terminate this contract in accordance
with the provisions of Article 46 of the Employment Contract Law, Party A shall
pay Party B economic compensation according to law.

 

Article 27 If Party A illegally terminates this contract and Party B requests to
continue to perform this contract, Party A shall continue to perform this
contract; If Party B wishes not to continue to perform this contract or the
contract cannot be continued to be performed, Party A shall pay Party B
compensation twice the standard amount.

 

If Party B illegally terminates the employment contract and causes losses to
Party A, it shall be liable for compensation.

 

Article 28 When terminating this contract, Party A shall issue a certificate for
the termination of this employment contract in accordance with the relevant laws
and regulations, and handle the transfer of the file and social insurance
relationship for Party B within 15 days.

 

Party B shall handle the handover of work in accordance with the agreement of
both parties. If the financial compensation should be paid, it shall be paid
when the transfer of work and duties is completed.

 



 

 

 

Chapter X Other Matters

 

Article 29 Party A shall provide Party B with special training fees and conduct
professional technical training. The two parties may conclude a special
agreement to stipulate the service period.

 

Article 30 If Party B has a duty of confidentiality, the two parties may
conclude a special agreement to stipulate the terms of non-competition.

 

If Party B violates the non-competition restrictions, it shall pay liquidated
damages in accordance with the agreement. Any losses incurred by Party A due to
such violations, Party B shall be liable for compensation.

 

Article 31 Attachments to this contract:

 

Article 32 Other matters agreed by the parties:

 

Article 33 Both Party A and Party B may resolve the labor dispute arising from
the performance of this contract. If the negotiation fails, it may apply for
arbitration or file a lawsuit according to law.

 

Article 34 The matters not covered in this contract shall be implemented in
accordance with relevant national or provincial rules and regulations.

 

Article 35 This contract shall come into force on the date of signing or seal
affixing of both parties. This contract is made in triplicate, each party holds
a copy, and the other Party will be stored in Party B’s archive.

 

Party A (official seal):

Legal representative (main person in charge):

Or authorized representative:

 

/s/ Ming Zhao

 



 

Date of signature:

 

January 1, 2018

 

Party B (signed or stamped)

 

/s/ Xianyi Hao

 

 

Signature Date:

 

January 1, 2018

 



 

 

 